Citation Nr: 0718385	
Decision Date: 06/19/07    Archive Date: 06/29/07

DOCKET NO.  03-34 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to an effective date earlier than March 31, 
1998 for the award of service connection for bilateral 
hearing loss disability.

3.  Entitlement to an effective date earlier than December 
11, 2001 for the award of service connection for Hepatitis C.


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from June 1973 to April 1977.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  In that decision, the RO denied 
entitlement to service connection for diabetes mellitus, to 
include whether presumptive service connection is warranted 
under the provisions of 38 U.S.C.A. § 1116 for exposure to 
herbicides.

This appeal also arises from an October 2002 rating decision 
in which the RO granted entitlement to service connection for 
bilateral hearing loss disability.  The effective date of 
this award was from March 31, 1998.  The veteran has appealed 
this effective date.  In a decision of February 2005, the RO 
granted service connection for Hepatitis C and set the 
effective date of this award from December 11, 2001.  The 
veteran also appealed this effective date.  

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Haas v. Nicholson, No. 04-491 
(U.S. Vet. App. August 16, 2006), that reversed a decision of 
the Board of Veterans' Appeals (Board) which denied service 
connection for disabilities claimed as a result of exposure 
to herbicides.  The United States Department of Veterans 
Affairs (VA) disagrees with the Court's decision in Haas and 
is seeking to have this decision appealed to the United 
States Court of Appeals for the Federal Circuit.  To avoid 
burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, on September 21, 2006, the Secretary of Veterans 
Affairs imposed a stay at the Board on the adjudication of 
claims affected by Haas.  The specific claims affected by the 
stay include those involving claims based on herbicide 
exposure in which the only evidence of exposure is the 
receipt of the Vietnam Service Medal or service on a vessel 
off the shore of Vietnam.  Once a final decision is reached 
on appeal in the Haas case, the adjudication of any cases 
that have been stayed will be resumed.  Accordingly, the 
veteran's claim of entitlement to service connection for 
diabetes mellitus, claimed as due to exposure to herbicides, 
must be stayed.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for bilateral hearing loss disability was received on January 
26, 1998.

2.  The veteran's claim of entitlement to service connection 
for hepatitis C was received on December 11, 2001.


CONCLUSIONS OF LAW

1.  An effective date earlier of January 26, 1998 for the 
award of service connection for bilateral hearing loss 
disability is warranted.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400 (2006).

2.  An effective date earlier than December 11, 2001 for the 
award of service connection for hepatitis C is not warranted.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present case, the veteran's claim of entitlement to 
service connection for hearing loss disability was received 
before the enactment of the VCAA.  A June 1998 letter asked 
the veteran for information pertaining to that claim.

The claim for hepatitis C was received in December 2001, 
after the enactment of the VCAA.

A letter dated in July 2001 told the veteran of the VCAA.  It 
explained VA's duty to assist and told the veteran VA would 
assist him in obtaining evidence supportive of his claim.  
The letter described the evidence and information necessary 
to support a claim for service connection, and told the 
veteran what action had been taken.  The veteran was asked to 
identify evidence supportive of his claim.

An April 2002 letter asked the veteran to identify evidence 
supportive of his claim for hepatitis C.  The veteran was 
told what actions had been taken by VA in support of his 
claim.  An August 2002 letter also discussed the veteran's 
claim for hepatitis C.  The evidence necessary to establish 
service connection was discussed, and the veteran was told 
that he could identify risk factor exposure in service.  The 
evidence of record was listed.  

A May 2006 letter instructed the veteran on the evidence and 
information necessary to substantiate both claims decided 
herein.  Outstanding evidence was identified.  The letter 
told the veteran how VA would assist him in obtaining 
evidence.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran before after the initial 
adjudication of his claims, the veteran has not been 
prejudiced thereby.  The content of the notice provided to 
the veteran fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the veteran been provided with 
every opportunity to submit evidence and argument in support 
of his claims and to respond to VA notices, but the actions 
taken by VA have essentially cured the error in the timing of 
notice.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

In addition, identified treatment records have been obtained 
and associated with the record.  In November 2006 the veteran 
indicated that he had no additional evidence to submit.  The 
Board is unaware of any outstanding evidence or information 
that could be obtained in support of the veteran's claims.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.  In sum, the Board finds that 
VA's duty to the veteran has been satisfied.  38 C.F.R. § 
3.103 (2006).  

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to finally decide this appeal.

Analysis

		Effective Dates

Section 5110(a), title 38, United States Code, provides that 
"[u]nless specifically provided otherwise in this chapter, 
the effective date of an award based on an original claim . . 
. of compensation . . . shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  The implementing 
regulation, 38 C.F.R. § 3.400, similarly states that the 
effective date of service connection "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later."  When an application for disability 
compensation is received within one year of the date of the 
veteran's discharge or release from service, the effective 
date of such award shall be the day following the veteran's 
release.  38 U.S.C.A. § 5110(b)(1) (West 2002).

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by VA.  38 U.S.C.A. § 5101(a) (West 
2002); 38 C.F.R. § 3.151(a) (2006).  An informal claim may be 
any communication or action, indicating intent to apply for 
one or more benefits under VA law.  Thomas v. Principi, 16 
Vet. App. 197 (2002).  38 C.F.R. §§ 3.1(p), 3.155(a) (2006).  
An informal claim must be written, see Rodriguez v. West, 189 
F. 3d. 1351 (Fed. Cir. 1999), and it must identify the 
benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 
(1998).

Although a claimant need not identify the benefit sought 
"with specificity," see Servello v. Derwinski, 3 Vet. App. 
196, 199-200 (1992), some intent on the part of the veteran 
to seek benefits must be demonstrated.  See Brannon v. West, 
12 Vet. App. 32, 34-35 (1998).  See also Talbert v. Brown, 7 
Vet. App. 352, 356-7 (1995) (noting that while VA must 
interpret a claimant's submissions broadly, VA is not 
required to conjure up issues not raised by claimant).  The 
United States Court of Appeals for the Federal Circuit has 
emphasized VA has a duty to fully and sympathetically develop 
a veteran's claim to its optimum.  Hodge v. West, 155 F.3d 
1356, 1362 (Fed. Cir. 1998).  This duty requires VA to 
"determine all potential claims raised by the evidence, 
applying all relevant laws and regulations," Roberson v. 
West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to 
giving a sympathetic reading to all pro se pleadings of 
record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 
2004).

		Hearing Loss Disability

Initially, the Board notes that the AOJ did not "date 
stamp" numerous documents.  This frustrates a discussion of 
effective dates.  What is known is that the veteran wrote a 
letter on March 30, 1998.  The date that this letter was 
received by the AOJ is not established, but the AOJ accepted 
March 31, 1998 as the date of receipt.  It is not clear 
whether the document was mailed or slipped under a door.  
Regardless, there is every indication that the veteran, in 
the March 30, 1998 document referred to a prior 
correspondence.  That correspondence, also lacking a VA date 
stamp, is dated January 26, 1998.  The document clearly 
references a hearing test.  It appears that the January 26, 
1998 document is an awkwardly worded informal claim and that 
the March 1998 correspondence was clarification of that 
claim.  As such, in the absence of a date stamp, the Board 
concludes that an effective date of January 26, 1998 is 
warranted.

An effective date prior to January 26, 1998 is not warranted.  
Prior to that date, the Board can discern no claim, informal 
claim or intent to file a claim for service connection for 
hearing loss disability.  38 U.S.C.A. § 5110.

		


		Hepatitis C

The veteran's claim of entitlement to service connection for 
hepatitis C was received on December 11, 2001.  The veteran 
argues that he should also receive "back pay" for the grant 
of service connection for this disability.  However, review 
of the evidence clearly establishes that no claim filed prior 
to December 11, 2001 included hepatitis C.  The Board 
acknowledges that VA must interpret a claimant's submissions 
broadly.  However, as noted above, VA is not required to 
conjure up issues not raised by claimant.  Under the law, the 
earliest possible effective date and the appropriate 
effective date in this case is the date of receipt of the 
December 2001 mailing from the veteran indicating his intent 
to seek service connection for hepatitis C.  Accordingly, an 
effective date earlier than December 11, 2001 for the award 
of service connection for hepatitis C is denied.


ORDER

Entitlement to an effective date of January 26, 1998 for 
hearing loss disability is granted.

Entitlement to an effective date earlier than December 11, 
2001 for the award of service connection for hepatitis C is 
denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


